Case ff:

Cas¢

50S Om NWO OO Fe WY NO

NO NO NO HN HN HN KN Re Re Re Re ee eee ee
NH nA FP WwW NY KF DO WBN DB WH BR W PO KF CO

 

 

19-cv-03115-E Document 26 Filed 08/03/20 Page 1iof2 Page ID #:1209
2:19-cv-03115-

 

FILED
CLERK, U.S. DISTRICT COURT

  

 

BY

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

IRMA OLIVAREZ LUCAS, _) Case No.: 2:19-cv-03115 (E).
)
Plaintiff, ) (PESPSSED) ORDER AWARDING
.) EQUAL ACCESS TO JUSTICE ACT
VS. >) ATTORNEY FEES AND EXPENSES
>) PURSUANT TO 28 U.S.C. § 2412(d)
ANDREW SAUL, ') AND COSTS PURSUANT TO 28
Commissioner of Social Security, U.S.C. § 1920
Defendant >)
)
)

 

Based upon the parties’ Stipulation for the Award and Payment of Equal
Access to Justice Act Fees, Costs, and Expenses:

IT IS ORDERED that fees and expenses in the amount of $4,100.00 as
authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be

awarded subject to the terms of the pip paiiom:
DATE: 8/3/27

 

UNITED STATES MAGISTRATE JUDGE

 
Case
Case

So OH NDB WO Fe WY NO eK

NY NY NY NY NY NY NO KF Se
DA nk ON + SCH QUA aARBH FS

TC

 

:19-cv-03115-E Document 26 Filed 08/03/20 Page 2of2 Page ID #:1210
2:19-cv-03115-' ;

Respectfully submitted,

LAW OFFICES OF LAWRENCE D. ROHLFING
/s/ Steven G. Rosales

 

Steven G. Rosales
Attorney for plaintiff Irma Olivarez Lucas

 

 
